Clarke, J.:
Appeal from an interlocutory judgment overruling a demurrer interposed to separate defenses in the answer. The complaint alleges that the defendants are the officers,.directors and trustees of the Roosevelt Hospital, a domestic corporation; that on or about the 5th day of December, 1903, Ella Jackson, the wife of this plaintiff, suffering at the time, as plaintiff is informed and believes, from pneumonia, was removed by this plaintiff to the Roosevelt Hospital for treatment of her sickness and remained there until the date of her death, December 19, 1903 ; that on the same' day plaintiff had the body of the deceased wife removed from said hospital by an undertaker for.the purpose of burial; on information and belief that after the death of said Ella Jackson, and before the removal of her remains, these defendants, their agents or employees, without the permission of this plaintiff or without the permission of any relative or friend of said Ella Jackson or without her permission before-her death, mutilated and dissected ,her body or caused her body to be mutilated and dissected, in such a manner *558that the muscles.- of her arms and other parts of her body were removed, and that her stomach was removed, and that portions of the flesh of her body were removed ; that the plaintiff had always lived, in happiness with his wife ; that the acts on the part of the, defendants, their, agents or employees, complained of caused this plaintiff great suffering in mind and body, was a great shock'to him, and deprived him of his natural right to inter the body of his deceased wife in as perfect a condition as her sickness and the due course of nature that led to her. death would permit, and greatly outraged his religious feeling in respect to the mutilation of the corpse of his deceased wife, to his damage in the sum of $25,000, for which he demanded, judgment. The' defendants in their answer admitted the incorporation of the hospital and that they were the officers and trustees thereof, and alleged that they “ have no knowledge or information sufficient to form a belief as to the, truth of the ” remaining allegations of the complaint, “ wherefore they deny the same and each of. them.”
The answer proceeds.: “ Fourthly. And for a further and separate defense, these defendants state and show ,on information and belief that a person named Ella Jackson was brought to the said ‘ The Roosevelt Hospital-’ suffering from a fibroid tumor on or about the 8th day of December, 1903, and at her own request was operated upon, and died, at said Hospital on or about the 12th day of December, 1903.” To this separate defense the. plaintiff demurred upon the ground that it is-insufficient in law upon the, face thereof.
The defendants claim that by demurring to the answer the snffk •ciency of the complaint is to be inquired into. By section 309 of the Penal Code the unauthorized dissection of the body of a human being is a misdemeanor. Foley v. Phelps (1 App. Div. 551) is a direct authority upholding the right of action here set forth and for the sufficiency of the complaint. The defense > demurred to is bad. It does not meet the allegations of the complaint. Waiving the question of identity, the gravamen of the complaint is-the .unauthorized dissection of a body after death. The plaintiff must establish . that essential fact. Having established it it would be no answer to prove a prior operation during life. . If, as proof of. dissection after death, he should-introduce proof as to the condition of the body *559when received by him, it would be entirely competent to prove that the said condition was the result of an operation and not of dissection. Ho averments in the answer would be required for the admission of such evidence. It would go<to the destruction of the plaintiff’s case, but in no sense would it be a defense of the cause of action set forth.
The answer further sets up: “ Fifthly. And for a further and separate defense these defendants state and show that the allegations contained in said complaint do not constitute a cause of action against these defendants or any of them, wherefore, these defendants and each of them demand that the said complaint be dismissed, with costs.” To this defense the plaintiff demurred upon the same ground. Section 500 of the Code of Civil Procedure provides that the answer must contain : “1. A general or specific denial of each material allegation of the complaint controverted by the defendant or of any knowledge or information thereof sufficient to form a belief. 2. A statement of any new matter constituting a defense or counterclaim in ordinary and concise language without repetition.”' This alleged defense is neither a general nor a specific denial of any of the allegations of the complaint, nor is it thq statement of any new matter constituting a defense or counterclaim. Uor does it come within section 498 of the Code of Civil Procedure, which provides : “ Where any of the matters enumerated in section four hundred and eighty-eight of this act as grounds of demurrer do not appear on the face of the complaint the objection maybe taken by.answer,” for this allegation asserts in effect that upon the face of the complaint and admitting the allegations thereof all to be true, the facts therein alleged do not constitute a cause of action. This is a demurrer and had no place in an answer; It was not proper to plead it in the answer. (Ward v. Smith, 95 App. Div. 432.) By the express provisions of section 499 of the Code of Civil Procedure the defendants would not have waived tl¡.e objection as to the sufficiency of the complaint by not demurring on that ground or by failing to set it up in the answer. Upon the trial, without pleading, the defendants would be entitled to move for a dismissal upon this precise ground.
Therefore, the demurrer to each of the alleged separate defenses should have been sustained. The interlocutory jndgment is reversed, *560. with costs, and the demurrer sustained,, yrith costs, with leave to the defendants to serve an amended answer within twenty days upon payment of costs in this court and in the court, below. •
O’Brien,. P. J., Patterson, McLaughlin and Houghton, JJ.,. concurred.
Judgment reversed,, with costs, and demurrer sustained, with costs,-with leave to defendants to amend on payment of costs in this court and in the, court below. '.